                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF KENTUCKY
                            SOUTHERN DIVISION
                                  LONDON

UNITED STATES OF AMERICA,                  )
                                           )
      Plaintiff,                           )
                                           )          No. 6:19-CR-29-REW-HAI
v.                                         )
                                           )             OPINION & ORDER
TIMMY L. FIELDS,                           )
                                           )
      Defendant.                           )

                                  *** *** *** ***

       Defendant Fields1 asks the Court to suppress evidence seized from his vehicle on

the night of his April 2019 arrest. DE 21 (Motion); see also DE 32 (Mem. in Support).

The Government opposes. DE 25 (Response); see also DE 26 & 27 (Audio Recordings of

Dispatch Calls). On referral, Judge Ingram held an evidentiary hearing, see DE 30

(Minute Entry), and, after thorough treatment, recommended denial. See DE 33

(Recommended Disposition). Judge Ingram expressly informed Defendant of his right to

object to the recommendation and to secure de novo review from the undersigned. See id.

at 12–13. The established, 14-day objection deadline has passed, and no party has

objected.

       The Court is not required to “review . . . a magistrate [judge]’s factual or legal

conclusions, under a de novo or any other standard, when neither party objects to those

findings.” Thomas v. Arn, 106 S. Ct. 466, 472 (1985); see also United States v. Walters,

638 F.2d 947, 949–50 (6th Cir. 1981) (holding that a failure to file objections to a

1
 Fields faces charges of possessing 500+ grams of meth with distributive intent (Count 1
– April 21, 2019), in violation of 21 U.S.C. § 841(a)(1). DE 1 (Indictment). The charged
conduct allegedly occurred in Laurel County, in this District. Id.


                                           1
magistrate judge’s recommendation waives the right to appellate review); Fed. R. Crim.

P. 59(b)(2)-(3) (limiting de novo review duty to “any objection” filed); 28 U.S.C. §

636(b)(1) (limiting de novo review duty to “those portions” of the recommendation “to

which objection is made”). “The law in this Circuit is clear” that a party who fails to

object to a magistrate judge’s recommendation forfeits the right to appeal its adoption.

United States v. Branch, 537 F.3d 582, 587 (6th Cir. 2008); see also United States v.

White, 874 F.3d 490, 495 (6th Cir. 2017) (“When a party . . . fails to lodge a specific

objection to a particular aspect of a magistrate judge’s report and recommendation, we

consider that issue forfeited on appeal.”).

       As Judge Ingram aptly noted: Defendant conceded the lawfulness of the subject

traffic stop and, thus, Fields’s suppression effort comes down to whether the traffic stop

was, per Rodriguez v. United States, 135 S. Ct. 1609 (2015), unconstitutionally extended.

DE 33 at 1–2. At the hearing, the interdicting officer, Trooper Walker—a 37-year law

enforcement veteran (and 30+-year EMT)—provided ample, fact-specific testimony as to

his suspicions regarding Fields’s intoxication (e.g., the initial tip, the traffic violation,

glassy eyes, swaying, elevated pulse, personal knowledge of Defendant’s criminal

history, contradictory statements relative to passenger). See id. at 3–5. Based on the full

record, Judge Ingram concluded:

       The stop in this case did not violate Rodriguez because Trooper Walker
       had reasonable suspicion of criminal drug-related activity prior to the
       completion of the traffic stop. . . . Unlike Rodriguez, the purpose of
       addressing the traffic violation was not completed prior to Trooper Walker
       developing reasonable suspicion of criminal activity.




                                              2
Id. at 8. Alternatively, Judge Ingram found that the Leon good-faith exception would

apply to foreclose suppression. See id. at 11–12. Again, Judge Ingram’s capable analysis

and rejection of Fields’s Rodriguez challenge stands unopposed.

       Accordingly, the Court ORDERS as follows:

       1. The Court ADOPTS Judge Ingram’s recommendation (DE 33);

       2. The Court DENIES DE 21; and

       3. Consistent with prior findings (DE 24), the Court SCHEDULES a jury trial in

           this matter for December 2, 2019, at 9:00 a.m. in London, Kentucky. Counsel

           shall appear by 8:30 a.m. All unexpired DE 17 deadlines reset relative to this

           trial date.

       This the 28th day of October, 2019.




                                             3
